Allowable Subject Matter
Claims 1-4, 6-13 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of records discloses an electronic device, non-transitory computer-readable recording medium storing computer program instructions, and a control method comprising: a sensor to detect a gesture, a controller configured to determine a hand of a user according to a driver’s seat position and direction parallel to a surface of the sensor facing the user, the driver’s seat position being on the left or right side, determine the hand of the user used for operation according to whether the driver’s seat position is on the left or right side.
However, none of the cited prior art or any other discloses or inherently implies the above  electronic device, non-transitory computer-readable, or control method further comprising the controller being configured to determine whether the driver’s seat position is on a left or right side and change a detection range of the gesture being the sensor according to whether the driver’s seat position is on the left side or the right side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622